United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2093
                                    ___________

Jason R. French,                     *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jack M. Lewis, Municipal Judge,      *
                                     *        [UNPUBLISHED]
           Appellee.                 *
                                ___________

                          Submitted: October 5, 1998

                                Filed: October 9, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Jason R. French filed a complaint alleging that Van Buren County Municipal
Judge Jack M. Lewis failed to offer him equal protection, refused to recuse himself,
maliciously arrested and prosecuted him, and retaliated against him. Although Mr.
French did not clearly explain the surrounding circumstances, he indicated that he was
incarcerated for fifty days for failure to pay a fine and that he suffered mistreatment
while in jail. He requested damages and “permanent injunctive relief.” The district
court1 granted Judge Lewis&s motion to dismiss under Federal Rule of Civil Procedure
12(b)(6), and Mr. French appeals.

      We review de novo a Rule 12(b)(6) motion to dismiss, see Breedlove v.
Earthgrains Baking Cos., 140 F.3d 797, 799 (8th Cir. 1998), petition for cert. filed, 67
U.S.L.W. 3083 (U.S. July 6, 1998) (No. 98-77), accepting the factual allegations in the
complaint as true and construing them in the light most favorable to the plaintiff, see
Springdale Educ. Ass&n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998).
Under this standard, we conclude that dismissal was proper.

        It appears that Mr. French&s complaint arose from criminal proceedings over
which Judge Lewis presided. Acts such as assessing a fine, imposing punishment for
failure to pay a fine, and issuing an arrest warrant are “judicial acts” within the
jurisdiction of an Arkansas municipal judge. See Ark. Code Ann. § 16-17-704 (Michie
1994) (municipal courts have original jurisdiction over violations of city ordinances and
misdemeanors); Duty v. City of Springdale, 42 F.3d 460, 462 (8th Cir. 1994) (per
curiam) (“Arkansas law vests municipal judges with the power to issue arrest
warrants”). Thus, for engaging in such acts, Judge Lewis was absolutely immune from
civil liability for damages. See Liles v. Reagan, 804 F.2d 493, 495 (8th Cir. 1986).
While judicial immunity does not bar prospective injunctive relief, see Pulliam v. Allen,
466 U.S. 522, 541-42 (1984), there was no indication in this case that Judge Lewis&s
allegedly illegal conduct is likely to recur or that no adequate remedy at law exists, see
Sterling v. Calvin, 874 F.2d 571, 572 (8th Cir. 1989) (per curiam) (prerequisites to
obtaining injunctive relief).

      Accordingly, we affirm.



      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-